Exhibit 10.4
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered this
20th day of December, 2018 (the “Effective Date”) between cbdMD LLC, a North
Carolina limited liability company whose principal place of business is 4521
Sharon Road, Charlotte, NC 28211 (the “Company”) and R. Scott Coffman, an
individual whose address is [●] (the “Executive”).
 
RECITALS
 
WHEREAS, the Company is a manufacturer and distributor of a variety of
cannabidiol (CBD) based products (the “Business”).
 
WHEREAS, the Company is a wholly-owned subsidiary of Level Brands, Inc., a North
Carolina corporation (the “Parent”).
 
WHEREAS, the Executive served as a manager and the principal executive officer
of Cure Based Development, LLC (“Cure”), an entity acquired by the Parent
pursuant to the terms and conditions of that certain Agreement and Plan of
Merger dated December 3, 2018 (the “Merger Agreement”) by and among the Parent,
AcqCo LLC, the Company and Cure (the “Mergers”).
 
WHEREAS, pursuant to the term of the Merger Agreement, at the closing of the
Mergers, the Executive was appointed to the Parent’s Board of Directors (the
“Parent Board”).
 
WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company pursuant to the terms of this Agreement.
 
WHEREAS, the Executive, by virtue of the Executive's employment with the
Company, will become familiar with the manner, methods, trade secrets and other
confidential information pertaining to the Company's business, including the
Company's client base.
 
NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and the Executive do hereby agree as follows:
 
1.           Recitals. The above recitals are true, correct, and are herein
incorporated by reference.
 
2.           Employment. The Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, upon the terms and
conditions hereinafter set forth.
 
3.           Authority and Power During Employment Period.
 
a.           Duties and Responsibilities. During the term of this Agreement, the
Executive will serve as Chief Executive Officer of the Company and in this
capacity, shall have such duties and responsibilities consistent with
Executive’s title(s), status, and position as the Company’s Chief Executive
Officer. The Executive will report to the Chief Executive Officer of the Parent.
 
1

 
 
b.           Time Devoted. Throughout the term of the Agreement, the Executive
shall devote substantially all of the Executive's business time and attention to
the business and affairs of the Company consistent with the Executive's position
with the Company, except for reasonable vacations and except for illness or
incapacity, but nothing in the Agreement shall preclude the Executive from
engaging in a business other than the Business of the Company which does not
compete with the Company, upon prior notice to the Audit Committee of the
Parent’s Board of Directors, and provided that such activities do not interfere
with the regular performance of the Executive's duties and responsibilities
under this Agreement.
 
c.           Corporate Policies. The Executive shall abide by all corporate
governance and employment policies of the Company which may be adopted or
modified from time to time including, but not limited to, the Parent’s insider
trading and code of ethics polities.
 
4.           Term. The initial term (“Initial Term”) of employment hereunder
will commence on the Effective Date and end on the fifth (5th) anniversary of
the Effective Date and may be extended for additional one (1) year periods (each
a “Renewal Term”) upon mutual consent of the parties by written consent
exchanged at least sixty (60) days before the expiration of the Initial Term or
any Renewal Term, as the case may be, unless this Agreement shall have been
terminated pursuant to Section 6 of this Agreement. When used herein, ‘Term”
shall mean the Initial Term and any Renewal Term(s).
 
5.           Compensation and Benefits.
 
a.           Salary. The Executive shall be paid a base salary (“Base Salary”),
payable in accordance with the Company's policies from time to time for senior
executives, at an annual rate of one hundred and eighty thousand dollars
($180,000). The Base Salary thereafter may be increased, but not decreased, from
time to time, by the Compensation Committee of the Board of Directors of the
Parent (the “Parent Compensation Committee”) in connection with reviews of
Executive’s performance, which such reviews shall occur no less frequently than
annually.
 
b.           Discretionary Bonus.
 
(1)           The Parent Compensation Committee shall review the Executive's
performance on an annual basis, and in connection with such annual review, the
Executive may be entitled to receive an annual discretionary bonus (the “Annual
Discretionary Bonus”) in such amount as may be determined by the Parent Board,
upon recommendation of the Parent Compensation Committee, in its sole
discretion. So long as the Executive is a member of the Parent Board, he shall
abstain from participation in the deliberations of the Parent Board with respect
to the Annual Discretionary Bonus.
 
(2)           The Parent Compensation Committee shall commence each annual
review by the last business day of January of the following year. The Annual
Discretionary Bonus, if any, shall be paid to the Executive by the last business
day of February of the following year, or, if no Annual Discretionary Bonus is
awarded, the Parent Compensation Committee shall so notify the Executive in
writing of such determination by the last business day of February of the
following year. For example, the Parent Compensation Committee review for the
year ending December 31, 2019 shall commence no later than January 31, 2020,
and, assuming an Annual Discretionary Bonus is to be awarded, the Executive
shall be paid the Annual Discretionary Bonus for the year ending December 31,
2019 on or before February 28, 2020. The Annual Discretionary Bonus, if any, may
be paid to the Executive in the form of cash, equity awards made under the
Parent’s 2015 Equity Compensation Plan or a combination thereof, as determined
by the Parent Compensation Committee in its sole discretion.
 
2

 
 
c.           Executive Benefits. The Executive shall be entitled to participate
in all benefit programs of the Company currently existing or hereafter made
available to executive and/or salaried employees including, but not limited to,
stock option plans, pension and other retirement plans, group life insurance,
hospitalization, surgical and major medical coverage, sick leave, salary
continuation, vacation and holidays, long-term disability, and other fringe
benefits.
 
d.           Vacation. During each fiscal year of the Company, the Executive
shall be entitled to such amount of vacation consistent with the Executive's
position and length of service to the Company.
 
e.           Business Expense Reimbursement. During the Term of employment, the
Executive shall be entitled to receive proper reimbursement for all reasonable,
out of-pocket expenses incurred by the Executive (in accordance with the
policies and procedures established by the Parent) in performing services
hereunder, provided the Executive properly accounts therefor.
 
f.           Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company pursuant to any such law, government regulation or
stock exchange listing requirement).
 
6.           Termination.
 
a.           Death. This Agreement will terminate upon the death of the
Executive.
 
b.           Disability.
 
(1)           The Executive's employment will terminate in the event of his
disability, upon the first day of the month following the determination of
disability as provided below. Following such a termination, the Executive shall
be entitled to compensation in accordance with the Company's disability
compensation practice for senior executives, including any separate arrangement
or policy covering the Executive, but in all events the Executive shall continue
to receive his Base Salary, at the annual rate in effect immediately prior to
the commencement of disability, for three (3) months after the termination. Any
amounts provided for in this Section 6b shall not be offset by other long-term
disability benefits provided to the Executive by the Company or Social Security.
 
(2)           “Disability,” for the purposes of this Agreement, shall be deemed
to have occurred if (A) the Executive is unable, by reason of a physical or
mental condition, to perform his duties under this Agreement for an aggregate of
ninety (90) days in any 12-month period or (B) the Executive has a guardian of
the person or estate appointed by a court of competent jurisdiction. Anything
herein to the contrary notwithstanding, if, following a termination of
employment due to disability, the Executive becomes re-employed, whether as an
executive or a consultant, any compensation, annual incentive payments or other
benefits earned by the Executive from such employment shall be offset against
any compensation continuation due to the Executive hereunder.
 
3

 
 
 
c.           Termination by the Company For Cause.
 
(1)           Nothing herein shall prevent the Company from terminating
Executive for Cause, as hereinafter defined. The Executive shall continue to
receive compensation only for the period ending with the date of such
termination as provided in this Section 6c. Any rights and benefits the
Executive may have in respect of any other compensation shall be determined in
accordance with the terms of such other compensation arrangements or such plans
or programs.
 
(2)           “Cause” shall mean (A) committing or participating in an injurious
act of fraud, gross neglect or misrepresentation, embezzlement or dishonesty
against the Company; (B) committing or participating in any other injurious act
or omission wantonly, willfully, recklessly or in a manner which was grossly
negligent against the Company; (C) engaging in a criminal enterprise involving
moral turpitude; (D) conviction for a felony under the laws of the United States
or any state thereof; (E) violation of any Federal or state securities laws,
rules or regulations, or any rules or regulations of any stock exchange or other
market on which the Parent's securities may be listed or quoted for trading; (F)
violation of the Parent’s and/or the Company's corporate governance policies; or
(G) any assignment of this Agreement in violation of Section 14 of this
Agreement.
 
(3)           Notwithstanding anything else contained in this Agreement, this
Agreement will not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Executive a notice of termination stating
that the Executive committed one of the types of conduct set forth in Section
6c(2) of this Agreement and specifying the particulars thereof and the Executive
shall be given a thirty (30) day period to cure such conduct set forth in
Section 6c(2).
 
 
4

 
 
 
d.           Voluntary Termination. If the Executive terminates the Executive's
employment on the Executive's own volition prior to the expiration of the Term
of this Agreement, including any renewals thereof, such termination shall
constitute a voluntary termination and in such event the Executive shall be
limited to the same rights and benefits as provided in connection with a
termination for Cause as provided in Section 6c.
 
7.           Covenant Not To Compete and Non-Disclosure of Information.
 
a.           Covenant Not To Compete. The Executive acknowledges and recognizes
the highly competitive nature of the Company's Business and the goodwill,
continued patronage, and the names and addresses of the Company's Clients (as
hereinafter defined) constitute a substantial asset of the Company having been
acquired through considerable time, money and effort. Accordingly, in
consideration of the execution of this Agreement, and as except as may
specifically otherwise approved by the Parent Board, the Executive agrees to the
following:
 
(1)           That during the Restricted Period (as hereinafter defined) and
within the Restricted Area (as hereinafter defined), the Executive will not,
individually or in conjunction with others, directly or indirectly, engage in
any Business Activities (as hereinafter defined), whether as an officer,
director, proprietor, employer, partner, independent contractor, investor (other
than as a holder solely as an investment of less than four and ninety-nine one
hundreds percent (4.99%) of the outstanding capital stock of a publicly traded
company), consultant, advisor, agent or otherwise.
 
(2)           That during the Restricted Period and within the Restricted Area,
the Executive will not, directly or indirectly, compete with the Company by
soliciting, inducing or influencing any of the Company's Clients which have a
business relationship with the Company at the time during the Restricted Period
to discontinue or reduce the extent of such relationship with the Company.
 
(3)           That during the Restricted Period and within the Restricted Area,
the Executive will not (A) directly or indirectly recruit, solicit or otherwise
influence any employee or agent of the Company to discontinue such employment or
agency relationship with the Company, or (B) employ or seek to employ, or cause
or permit any business which competes directly or indirectly with the Business
Activities of the Company (the “Competitive Business”) to employ or seek to
employ for any Competitive Business any person who is then (or was at any time
within two (2) years prior to the date Executive or the Competitive Business
employs or seeks to employ such person) employed by the Company.
 
b.           Non-Disclosure of Information. The Executive acknowledges that the
Company's trade secrets, private or secret processes, methods and ideas, as they
exist from time to time, customer lists and information concerning the Company's
sources, products, services, pricing, formula, training methods, development,
technical information, marketing activities and procedures, credit and financial
data concerning the Company and/or the Company's Clients, and (the “Proprietary
Information”) are valuable, special and unique assets of the Company, access to
and knowledge of which are essential to the performance of the Executive
hereunder. In light of the highly competitive nature of the industry in which
the Company's Business is conducted, the Executive agrees that all Proprietary
Information, heretofore or in the future obtained by the Executive as a result
of the Executive's association with the Company shall be considered
confidential.
 
5

 
 
 
In recognition of this fact, the Executive agrees that the Executive, during the
Restricted Period, will not use or disclose any of such Proprietary Information
for the Executive's own purposes or for the benefit of any person or other
entity or organization (except the Company) under any circumstances unless such
Proprietary Information has been publicly disclosed generally or, unless upon
written advice of legal counsel reasonably satisfactory to the Company, the
Executive is legally required to disclose such Proprietary Information.
Documents (as hereinafter defined) prepared by the Executive or that come into
the Executive's possession during the Executive's association with the Company
are and remain the property of the Company, and when this Agreement terminates,
such Documents shall be returned to the Company at the Company's principal place
of business, as provided in the Notice provision (Section 10) of this Agreement.
 
c.           Documents. “Documents” shall mean all original written, recorded,
or graphic matters whatsoever, and any and all copies thereof, including, but
not limited to: papers; books; records; tangible things; correspondence;
communications; telex messages; memoranda; work-papers; reports; affidavits;
statements; formulas; summaries; analyses; evaluations; client records and
information; agreements; agendas; advertisements; instructions; charges;
manuals; brochures; publications; directories; industry lists; schedules; price
lists; client lists; statistical records; training manuals; computer printouts;
books of account, records and invoices reflecting business operations; all
things similar to any of the foregoing however denominated. In all cases where
originals are not available, the term “Documents” shall also mean identical
copies of original documents or non-identical copies thereof.
 
d.           Company's Clients. The “Company's Clients” shall be deemed to be
any persons, partnerships, companies, professional associations or other
organizations for or with whom the Company or Cure, prior to the Mergers, has
performed Business Activities, including, but not limited to, suppliers or
vendors with whom the Company or Cure, prior to the Mergers, has done or is
endeavoring to do business.
 
e.           Restrictive Period. The “Restrictive Period” shall be deemed to be
one (1) year following termination of this Agreement.
 
f.           Restricted Area. The “Restricted Area” shall be deemed to mean the
United States.
 
g.           Business Activities. “Business Activities” shall be deemed to
include the Business, and any additional activities which the Company or any of
its affiliates may engage in during any portion of the twelve (12) months prior
to the termination of Executive's employment.
 
h.           Covenants as Essential Elements of this Agreement. It is understood
by and between the parties hereto that the foregoing covenants contained in
Sections 7a and b are essential elements of this Agreement, and that but for the
agreement by the Executive to comply with such covenants, the Company would not
have agreed to enter into this Agreement. Such covenants by the Executive shall
be construed to be agreements independent of any other provisions of this
Agreement. The existence of any other claim or cause of action, whether
predicated on any other provision in this Agreement, or otherwise, as a result
of the relationship between the parties shall not constitute a defense to the
enforcement of such covenants against the Executive. To the extent that the
covenants contained in this Section 7 may later be deemed by a court to be too
broad to be enforced with respect to their duration or with respect to any
particular activity or geographic area, the court making such determination
shall have the power to reduce the duration or scope of the provision, and to
add or delete specific words or phrases to or from the provision. The provision
as modified shall then be enforced.
 
6

 
 
 
i.           Survival After Termination of Agreement. Notwithstanding anything
to the contrary contained in this Agreement, the covenants in Sections 7a and b
shall survive the termination of this Agreement and the Executive's employment
with the Company.
 
j.           Remedies.
 
(1)           The Executive acknowledges and agrees that the Company's remedy at
law for a breach or threatened breach of any of the provisions of Section 7a or
b herein would be inadequate and the breach shall be per se deemed as causing
irreparable harm to the Company. In recognition of this fact, in the event of a
breach by the Executive of any of the provisions of Section 7a or b, the
Executive agrees that, in addition to any remedy at law available to the
Company, including, but not limited to monetary damages, all rights of the
Executive to payment or otherwise under this Agreement and all amounts then or
thereafter due to the Executive from the Company under this Agreement may be
terminated and the Company, without posting any bond, shall be entitled to
obtain, and the Executive agrees not to oppose the Company's request for
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available to the Company.
 
(2)           The Executive acknowledges that the granting of a temporary
injunction, temporary restraining order or permanent injunction merely
prohibiting the use of Proprietary Information would not be an adequate remedy
upon breach or threatened breach of Section 7a or b and consequently agrees,
upon proof of any such breach, to the granting of injunctive relief prohibiting
any form of competition with the Company. Nothing herein contained shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach.
 
8.           Indemnification. The Executive shall be covered by the Articles of
Organization and Operating Agreement of the Company with respect to matters
occurring on or prior to the date of termination of the Executive's employment
with the Company, subject to all the provisions of North Carolina and Federal
law, the Articles of Organization the Company and the Operating Agreement of the
Company then in effect. Such reasonable expenses, including attorneys' fees,
that may be covered by these indemnification provisions shall be paid by the
Company on a current basis in accordance with such provision, the Company's
Articles of Organization, Operating Agreement and North Carolina law. To the
extent that any such payments by the Company pursuant to these provisions may be
subject to repayment by the Executive pursuant to the provisions of the Articles
of Organization and/or Operating Agreement, or pursuant to North Carolina or
Federal law, such repayment shall be due and payable by the Executive to the
Company within twelve (12) months after the termination of all proceedings, if
any, which relate to such repayment and to the Company's affairs for the period
prior to the date of termination of the Executive's employment with the Company
and as to which Executive has been covered by such applicable provisions.
 
 
7

 
 
9.           Withholding. Anything to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive or the Executive's
estate or beneficiaries shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation. In
lieu of withholding such amounts, the Company may accept other arrangements
pursuant to which it is satisfied that such tax and other payroll obligations
will be satisfied in a manner complying with applicable law or regulation.
 
10.           Notices. Any notice required or permitted to be given under the
terms of this Agreement shall be sufficient if in writing and if sent postage
prepaid by registered or certified mail, return receipt requested; by overnight
delivery; by courier; or by confirmed telecopy, in the case of the Executive to
the Executive's last place of business or residence as shown on the records of
the Company, or in the case of the Company to its principal office as set forth
in the first paragraph of this Agreement, or at such other place as it may
designate.
 
11.           Waiver. Unless agreed in writing, the failure of either party, at
any time, to require performance by the other of any provisions hereunder shall
not affect its right thereafter to enforce the same, nor shall a waiver by
either party of any breach of any provision hereof be taken or held to be a
waiver of any other preceding or succeeding breach of any term or provision of
this Agreement. No extension of time for the performance of any obligation or
act shall be deemed to be an extension of time for the performance of any other
obligation or act hereunder.
 
12.           Completeness and Modification. This Agreement constitutes the
entire understanding between the parties hereto superseding all prior and
contemporaneous agreements or understandings among the parties hereto concerning
the Agreement. This Agreement may be amended, modified, superseded or canceled,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by the parties or,
in the case of a waiver, by the party to be charged.
 
13.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute but one agreement.
 
14.           Binding Effect/Assignment. This Agreement shall be binding upon
the parties hereto, their heirs, legal representatives, successors and assigns.
This Agreement shall not be assignable by the Executive but shall be assignable
by the Company in connection with the sale, transfer or other disposition of its
business or to any of the Company's affiliates controlled by or under common
control with the Company.
 
15.           Governing Law. This Agreement shall become valid when executed and
accepted by the Company. The parties agree that it shall be deemed made and
entered into in the State of North Carolina and shall be governed and construed
under and in accordance with the laws of the State of North Carolina. Anything
in this Agreement to the contrary notwithstanding, the Executive shall conduct
the Executive's business in a lawful manner and faithfully comply with
applicable laws or regulations of the state, city or other political subdivision
in which the Executive is located.
 
 
8

 
 
16.           Further Assurances. All parties hereto shall execute and deliver
such other instruments and do such other acts as may be necessary to carry out
the intent and purposes of this Agreement.
 
17.           Headings. The headings of the sections are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.
 
18.           Survival. Any termination of this Agreement shall not, however,
affect the ongoing provisions of this Agreement which shall survive such
termination in accordance with their terms.
 
19.           Severability. The invalidity or unenforceability, in whole or in
part, of any covenant, promise or undertaking, or any section, subsection,
paragraph, sentence, clause, phrase or word or of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
portions thereof.
 
20.           Enforcement. Should it become necessary for any party to institute
legal action to enforce the terms and conditions of this Agreement, the
successful party will be awarded reasonable attorneys' fees at all trial and
appellate levels, expenses and costs.
 
21.           Venue. The Company and Executive acknowledge and agree that the
U.S. District Court for the State of North Carolina, or if such court lacks
jurisdiction, the State of North Carolina(or its successor) in and for
Mecklenburg County, North Carolina, shall be the venue and exclusive proper
forum in which to adjudicate any case or controversy arising either, directly or
indirectly, under or in connection with this Agreement and the parties further
agree that, in the event of litigation arising out of or in connection with this
Agreement in these courts, they will not contest or challenge the jurisdiction
or venue of these courts.
 
22.           Construction. This Agreement shall be construed within the fair
meaning of each of its terms and not against the party drafting the document.
 
23.           Role of Counsel. The Executive acknowledges his understanding that
this Agreement was prepared at the request of the Company by Pearlman Law Group
LLP, its counsel, and that such firm did not represent the Executive in
conjunction with this Agreement or any of the related transactions. The
Executive, as further evidenced by his signature below, acknowledges that he has
had the opportunity to obtain the advice of independent counsel of his choosing
prior to his execution of this Agreement and that he has availed himself of this
opportunity to the extent he deemed necessary and advisable.
 
THE EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS READ ALL OF THE TERMS OF THIS
AGREEMENT, UNDERSTANDS THE AGREEMENT, AND AGREES TO ABIDE BY ITS TERMS AND
CONDITIONS.
 
[signature page follows]
 
 
9

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 
 
 
Witness:
THE COMPANY:
 
 
 
 
_____________________________ 
cbdMD LLC
 
 
 
 
_____________________________ 
By Level Brands, Inc.,
 
 
Manager
 
 
 
 
 
 
 
 
 
By:  
/s/ Mark S. Elliott  
 
 
 
Mark S. Elliott,
 
 
 
Chief Financial Officer and
 
 
 
Chief Operating Officer
 
 
 
 
 
Witness:
THE EXECUTIVE
 
 
 
 
 
_____________________________ 
/s/ R. Scott Coffman
 
_____________________________ 
R. Scott Coffman
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
10
